EXHIBIT 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AGREEMENT made effective as of the 30th day of March, 2008 (the “Effective
Date”), between Polo Ralph Lauren Corporation, a Delaware corporation (the
“Company”), and Ralph Lauren (the “Executive”).

RECITALS

The Executive is the founder of the predecessor entities of the Company and has
acted as Chief Executive Officer of such entities and the Company for
approximately forty years.

The Executive has heretofore been employed by the Company pursuant to an
employment agreement made effective as of June 23, 2003 (the “Prior Agreement”).

The Company recognizes that the Executive’s talents and abilities are unique and
have been integral to the success of the Company. The Company wishes to retain
the services of the Executive and recognizes that the Executive’s contribution
to the growth and success of the Company will be substantial. The Company
desires to provide for the continued employment of the Executive and to make
employment arrangements that will reinforce and encourage the attention and
dedication to the Company of the Executive as a member of the Company’s senior
management, in the best interest of the Company. The Executive is willing to
commit himself to serve the Company, on the terms and conditions herein
provided.

The Company and the Executive wish to amend and restate the Prior Agreement as
evidenced by this Agreement, effective as of the Effective Date.

In order to effect the foregoing, the Company and the Executive wish to enter
into an Agreement on the terms and conditions set forth below. Accordingly, in
consideration of the premises and the respective covenants and agreements of the
parties herein contained, and intending to be legally bound hereby, the parties
hereto agree as follows:

AGREEMENT

Section 1.        Employment. Effective as of the Effective Date, the
Executive’s employment with the Company shall be governed by this Agreement.

Section 2.           Term. The term of the Executive’s employment hereunder
shall commence as of the Effective Date and shall remain in effect through the
last day of the Company’s fiscal year (a “Fiscal Year”) which ends in calendar
year 2013, subject to earlier termination in accordance with the terms of this
Agreement (the “Term”).

Section 3.

Position and Duties.

(a)          Title and Duties. The Executive shall serve as Chief Executive
Officer of the Company and Chairman of the Board of Directors of the Company
(the “Board”), and shall have such duties, authority and

 

1

 


--------------------------------------------------------------------------------



 

responsibilities as are normally associated with and appropriate  for such
positions. The Executive shall report directly to the Board. The Executive shall
devote substantially all of his working time and efforts to the business and
affairs of the Company.

(b)          Office and Facilities. The Executive shall be provided with
appropriate office and secretarial facilities in each of the Company’s principal
executive offices in New York City and any other location that the Executive
reasonably deems necessary to have an office and support services in order for
the Executive to perform his duties for the Company.

Section 4.

Compensation.

(a)          Base Salary. During the Term, the Company shall pay to the
Executive an annual base salary of $1,250,000. The Executive’s base salary shall
be paid in substantially equal installments on a basis consistent with the
Company’s payroll practices and shall be subject to such increases, if any, as
may be determined in the sole discretion of the Board. The Executive’s base
salary, as in effect at any time, is hereinafter referred to as the “Base
Salary.”

(b)          Annual Bonus. For each Fiscal Year that occurs during the Term, the
Executive shall be eligible to earn an annual cash bonus (the “Bonus”) under the
Company’s Executive Officer Annual Incentive Plan, as amended from time to time
(the “Bonus Plan”), based upon the achievement by the Company and its
subsidiaries of performance goals for each such Fiscal Year established by the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
The Compensation Committee shall establish objective criteria to be used to
determine the extent to which such performance goals have been satisfied. The
range of the Bonus opportunity for each Fiscal Year will be as determined by the
Compensation Committee based upon the extent to which such performance goals are
achieved, provided that the annual target Bonus opportunity shall be $13 million
for each such Fiscal Year (the “Target Bonus”), and provided further that for
each Fiscal Year, the maximum Bonus payable pursuant to this Section 4(b) shall
not exceed the amount that is 150% of the Target Bonus for such Fiscal Year.
Notwithstanding the foregoing, in no case may the Bonus for any Fiscal Year
exceed the maximum annual bonus payable to any single individual pursuant to the
Bonus Plan. The Bonus, if any, payable to the Executive in respect of any Fiscal
Year will be paid at the same time that bonuses are paid to other executives of
the Company, but in any event within seventy-five days after the conclusion of
such Fiscal Year.

(c)

Incentive Compensation.

(1)          Stock Options. As of the Effective Date, and annually thereafter
during the Term at the same time as stock options or other equity awards are
granted to other executives of the Company, the Executive will be granted
options (each, an “Annual Option”) to purchase 100,000 shares of Class A Common
Stock of the Company (the “Common Shares”) pursuant to the terms of the
Company’s 1997 Long-Term Stock Incentive Plan or any successor thereto (the
“Incentive Plan”). In the event that, prior to the grant of an Annual Option,
there occurs any stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Shares or other similar corporate transaction or event that affects the
Common Shares such that an adjustment is appropriate and necessary in order to
prevent dilution or enlargement of the benefits or  potential benefits  intended
to be made available hereunder,  the number of Common Shares

 

2

 


--------------------------------------------------------------------------------



 

subject to such Annual Option  (when granted) will be subject to equitable
adjustment. Each Annual Option will have a term of seven (7) years (subject to
earlier termination as described in Section 6 hereof) and will be
nontransferable during the Executive’s lifetime, except for transfers by the
Executive to family members (or trusts for their benefit) pursuant to the terms
of the Incentive Plan. Each Annual Option will vest and become exercisable
ratably over three (3) years on each of the first three anniversaries of the
date of grant, subject to the Executive’s continued employment through each
vesting date and subject to the provisions of Section 6 hereof, and will have an
exercise price per Common Share equal to the fair market value per Common Share
as of the date of grant.

(2)          Restricted Stock Units. As of the Effective Date, and annually
thereafter during the Term at the same time as stock options or other equity
awards are granted to other executives of the Company, the Executive will be
granted (each, an “Annual Grant”) 75,000 restricted stock units (“Units”)
pursuant to the terms of the Incentive Plan. Each Unit will represent a right to
receive one Common Share. In the event that, prior to an Annual Grant, there
occurs any stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Shares or other similar corporate transaction or event that affects the
Common Shares such that an adjustment is appropriate and necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available hereunder, the number of Units subject to such Annual Grant
(when granted) will be subject to equitable adjustment. Each of the Units will
vest on the fifth (5th) anniversary of the date of grant (subject to
acceleration of vesting or forfeiture upon termination of employment as
described in Section 6 hereof). Payment in respect of each vested Unit shall be
made in Common Shares as soon as practicable (but in no event later than 30
days) following the vesting date. In the event of an issuance of a cash dividend
on the Common Shares (a “Dividend”), the Executive shall be entitled to be
credited with an additional number of restricted stock units (each, a “Dividend
Unit”) equal to the quotient obtained by dividing (a) the product of (i) the
number of Units that the Executive holds at the time of the record date for such
Dividend multiplied by (ii) the amount of the Dividend per Common Share, divided
by (b) the fair market value per Common Share on the payment date for such
Dividend. Once credited, each Dividend Unit shall be treated as a Unit hereunder
and shall be subject to the same terms and conditions as those terms and
conditions as the Units from which such Dividend Unit is derived, including but
not limited to vesting schedule and rights to Dividend Units with respect to
future Dividends. The terms and conditions of each Annual Grant will be
reflected in an Award Agreement which shall be consistent with this paragraph
and with the terms and conditions of the Incentive Plan.

Section 5.

Employee Benefits.

(a)          Benefit Plans. The Executive shall continue to participate in all
existing employee benefit plans, perquisite and fringe benefit arrangements of
the Company or its affiliates in which he is currently participating and shall
be entitled to participate in any future employee benefit plans, perquisite and
fringe benefit arrangements of the Company or its affiliates that are provided
to other senior executives of the Company on terms no less favorable than are
provided to any other senior executive of the Company.

 

3

 


--------------------------------------------------------------------------------



 

 

(b)          Life Insurance. The Executive shall be solely responsible for
maintaining and making premium contributions to, and the Company shall not have
any obligation to maintain and make premium contributions with respect to, those
certain split dollar and other life insurance arrangements between the Company
and the Executive, his family members and/or life insurance trusts for the
benefit of any of them, that were previously maintained or contributed to by the
Company or its affiliates or predecessor entities (the “Insurance Policies”);
provided, however, that nothing contained in this Section 5(b) shall adversely
affect the Company’s right to receive prompt reimbursement in respect of any
premium payments previously made by the Company under the Insurance Policies.

(c)          Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company (collectively, “Business Expenses”), provided that such
Business Expenses are incurred and accounted for in accordance with the policies
and procedures established by the Company.

(d)          Air Travel. For security purposes, the Executive and his family
members, to and only to the extent such family members are traveling with the
Executive, shall be required to use the Executive’s or other acceptable private
aircraft for any travel. For any expense (whether or not a Business Expense)
incurred as a result of the Executive’s use of his or other private aircraft,
the Executive shall be reimbursed by the Company (with no tax gross-up). For any
such expense incurred as a result of travel on any private aircraft (other than
Executive’s personal aircraft), the Executive shall be entitled to reimbursement
at the lesser of market rates or Executive’s out-of-pocket cost.

(e)          Perquisites. The Company shall provide the Executive with a car and
driver for his use during the term of his employment with the Company.

(f)           Vacations. The Executive shall be entitled to vacations and
holidays on a basis consistent with that offered to other senior executive
officers of the Company.

(g)          Indemnification. The Company shall indemnify the Executive to the
fullest extent permitted by applicable law against damages and expenses
(including fees and disbursements of counsel) in connection with his status or
performance of duties as an officer or director of the Company and its
affiliates (including any predecessor entities) and shall use reasonable
commercial efforts to maintain customary and appropriate directors and officers
liability insurance for the benefit of the Executive’s protection. The Company’s
obligations under this Section 5(g) shall survive any termination of the
Executive’s employment hereunder.

Section 6.          Termination of Employment. The Company and the Executive may
each terminate the Executive’s employment hereunder and the Term for any reason.

(a)          Termination by the Company without Cause, or Termination by the
Executive for Good Reason. If the Company shall terminate the Executive’s
employment without “Cause” (as defined in Section 6(e)), or if the Executive
resigns for Good Reason (as defined in Section 6(e)):

 

4

 


--------------------------------------------------------------------------------



 

 

(1)          the Executive shall be entitled to receive a lump sum cash payment
(to be paid within 30 days following the date of termination) equal to the sum
of:

(I)           the Executive’s Base Salary that would be payable for the period
from the date of the Executive’s termination of employment through the third
(3rd) anniversary thereof (the “Severance Period”);

(II)         any accrued but unpaid compensation as of the date of termination
of employment; and

(III)        a bonus equal to three (3) times the average annual bonus paid to
the Executive in respect of each of the immediately preceding two Fiscal Years
prior to the Fiscal Year in which the Executive’s termination of employment
occurs;

(2)          during the Severance Period, the Company shall (A) continue to
provide the Executive with office facilities and secretarial assistance in New
York City and any other location that the Executive maintained an office during
the term of his employment that the Executive reasonably deems necessary, (B)
permit the Executive to continue to participate in all welfare and medical plans
on the same terms as active officers of the Company, and (C) continue to provide
the Executive with the use of a car and driver;

(3)          any unvested stock options then held by the Executive will continue
to vest on their scheduled vesting dates, subject to and conditioned upon the
Executive’s compliance with Section 8 hereof. In addition, subject to, and
conditioned upon, the Executive’s compliance with Section 8 hereof, any vested
options (and any options that continue to vest as described above) will remain
exercisable until the later to occur of (A) one (1) year from the date of the
Executive’s termination of employment or (B) thirty (30) days from the date the
options become vested and exercisable, but in no event later than the expiration
date of the options;

(4)          any unvested Units then held by the Executive shall vest in their
entirety on the Executive’s date of termination of employment; and

(5)          except as expressly provided above and except for the Company’s
obligations under Section 5(g) hereof, the Company shall have no further
obligations to the Executive hereunder following the Executive’s termination of
employment under the circumstances described in this Section 6(a).

(b)          Termination Due to Death or Disability. If the Executive’s
employment is terminated due to his death or “Disability” (as defined in Section
6(e)):

(1)          the Executive (or his estate) shall be entitled to a lump sum cash
payment (to be paid within 30 days following the date of termination) equal to
the sum of:

(I)           the Executive’s Base Salary through the date on which his
termination due to death or Disability occurred;

 

5

 


--------------------------------------------------------------------------------



 

 

(II)         any accrued and unpaid compensation as of the date of termination
of employment; and

(III)        a pro-rata portion of the Bonus he would otherwise have received
for the Fiscal Year in which his termination due to death or Disability
occurred;

(2)          any unvested stock options then held by the Executive will vest
immediately and options held by the Executive, or his estate, will remain
exercisable for three (3) years from the date of the Executive’s death or
termination due to Disability, but in no event later than the expiration date of
the option;

(3)          any unvested Units then held by the Executive shall vest in their
entirety on the Executive’s date of termination of employment; and

(4)          except as expressly provided above and except for the Company’s
obligations under Section 5(g) hereof, the Company will have no further
obligations to the Executive hereunder following the Executive’s termination of
employment under the circumstances described in this Section 6(b).

(c)          Termination by the Company for Cause or by the Executive other than
for Good Reason. If the Executive’s employment is terminated by the Company for
Cause or by the Executive other than for Good Reason:

(1)          the Executive shall be entitled to receive an immediate lump sum
cash payment (to be paid within 30 days following the date of termination) equal
to the sum of:

(I)           his Base Salary through the date of termination; and any accrued
but unpaid compensation for any prior Fiscal Year; and

(II)         any accrued and unpaid compensation as of the date of termination
of employment;

(2)          any stock options then held by the Executive that have not
previously been exercised shall be forfeited;

(3)          any unvested Units shall be forfeited and the Executive shall be
entitled to payment in respect of those Units that have vested as of the date of
the Executive’s termination of employment with the Company; and

(4)          except as expressly provided above and except for the Company’s
obligations under Section 5(g) hereof, the Company will have no further
obligations to the Executive hereunder following the Executive’s termination of
employment under the circumstances described in this Section 6(c).

(d)          Notice of Termination. Any termination of the Executive’s
employment by the Company  or by the  Executive (other than termination pursuant
to the Executive’s death) shall be communicated

 

6

 


--------------------------------------------------------------------------------



 

by written Notice of Termination to the other party hereto in accordance with
Section 10 hereof. If the Company terminates the Executive’s employment for
Cause or due to Disability or if the Executive resigns for Good Reason, the
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

(e)

Definitions. For purpose of this Agreement:

(1)          “Cause” shall mean (A) the willful and continued failure by the
Executive to substantially perform his duties hereunder after demand for
substantial performance is delivered by the Company that specifically identifies
the manner in which the Company believes the Executive has not substantially
performed his duties; or (B) the Executive’s conviction of, or plea of nolo
contendere to, a crime (whether or not involving the Company) constituting a
felony; or (C) willful engaging by the Executive in gross misconduct relating to
the Executive’s employment that is materially injurious to the Company or
subjects the Company, monetarily or otherwise (including, but not limited to,
conduct that constitutes competitive activity, in violation of Section 8) or
which subjects, or if generally known, would subject the Company to public
ridicule or embarrassment. For purposes of this paragraph, no act, or failure to
act, on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company. Notwithstanding
the forgoing, the Executive shall not be deemed to have been terminated for
Cause without (x) reasonable written notice to the Executive setting forth the
reasons for the Company’s intention to terminate for Cause, (y) an opportunity
for the Executive, together with his counsel, to be heard before the Board, and
(z) delivery to the Executive of a Notice of Termination, as defined in Section
6(d) hereof, from the Board finding that in the good faith opinion of the Board
the Executive was guilty of conduct set forth above in clauses (A), (B) or (C)
hereof, and specifying the particulars thereof in detail. In the event that the
Board has so determined in good faith that Cause exists, the Board shall have no
obligation to terminate the Executive’s employment if the Board determines in
its sole discretion that such a decision not to terminate the Executive’s
employment is in the best interest of the Company.

(2)          “Good Reason” shall mean a termination of employment by the
Executive within one year following the occurrence of (A) a material diminution
in the Executive’s duties or the assignment to the Executive of a title or
duties inconsistent with his position as Chairman of the Board and Chief
Executive Officer of the Company, (B) a reduction in the Executive’s salary or
(C) a failure of the Company to comply with any material provision of this
Agreement (including but not limited to, Section 4(b)); provided that the events
described in clauses (A), (B) and (C) above shall not constitute Good Reason
unless (1) the Executive notifies the Company of the existence of such
diminution, reduction or failure within 90 days of its occurrence and (2) unless
such diminution, reduction or failure (as applicable) has not been cured within
thirty (30) days after notice of such noncompliance has been given by the
Executive to the Company.

 

7

 


--------------------------------------------------------------------------------



 

 

(3)          “Disability” shall mean that as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from his duties hereunder on a full-time basis for the entire period of
six (6) consecutive months, and within thirty (30) days after written Notice of
Termination is given by the Company (which may occur before or after the end of
such six month period) the Executive shall not have returned to the performance
of his duties hereunder on a full-time basis.

Section 7.           No Mitigation. The Executive shall have no duty to mitigate
the payments provided for hereunder by seeking other employment or otherwise and
such payment shall not be subject to reduction for any compensation received by
the Executive from employment in any capacity following the termination of the
Executive’s employment with the Company.

Section 8.

Non-Solicitation/Non-Competition.

(a)          The Executive agrees that for the duration of his employment and
for a period of three (3) years from the date of termination thereof, he will
not, on his own behalf or on behalf of any other person or entity, hire,
solicit, or encourage to leave the employ of the Company or its subsidiaries,
affiliates or licensees any person who is an employee of any of such companies.

(b)          The Executive agrees that for the duration of his employment and
for a period of three (3) years from the date of termination thereof, the
Executive will take no action which is intended, or would reasonably be
expected, to harm or impugn the reputation (e.g., making public derogatory
statements or misusing confidential Company information, it being acknowledged
that the Executive’s employment with a competitor in and of itself shall,
subject to his compliance with Section 8(c) hereof, not be deemed to be harmful
to the Company or any of its subsidiaries, affiliates or licensees for purposes
of this Section 8(b)) of the Company or any of its subsidiaries, affiliates or
licensees.

(c)          The Executive agrees that during the duration of his employment and
for a period of two (2) years following the date of the Executive’s termination
of employment for any reason other than death, the Executive shall not, directly
or indirectly, (1) engage in any “Competitive Business” (as defined below) for
his own account, (2) enter into the employ of, or render any services to, any
person engaged in a Competitive Business, or (3) become interested in any entity
engaged in a Competitive Business, directly or indirectly as an individual,
partner, shareholder, officer, director, principal, agent, employee, trustee,
consultant, or in any other relationship or capacity; provided that the
Executive may own, solely as an investment, securities of any entity which are
traded on a national securities exchange if the Executive is not a controlling
person of, or a member of a group that controls such entity and does not,
directly or indirectly, own 2% or more of any class of securities of such
entity.

For purposes of this Agreement, the term “Competitive Business” shall include
the design, manufacture, sale, marketing or distribution of branded or designer
apparel, home, accessories or fragrance products and other products in the
categories of products sold by, or under license from, the Company or its
affiliates or licensees.

 

8

 


--------------------------------------------------------------------------------



 

 

(d)          The Executive will not at any time (whether during or after his
employment with the Company) disclose or use for his own benefit or purposes or
the benefit or purposes of any other person, entity or enterprise, other than
the Company or any of its affiliates, any trade secrets, information, data, or
other confidential information relating to customers, licensees, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company generally, or any affiliate of the
Company; provided that the foregoing shall not apply to information which is not
unique to the Company or which is generally known to the industry or the public
other than as a result of the Executive’s breach of this covenant. The Executive
agrees that upon termination of his employment with the Company for any reason,
he will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates.

(e)          If the Executive breaches, or threatens to commit a breach of, any
of the provisions of this Section 8 (the “Restrictive Covenants”), the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or equity:

(1)          The right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company;

(2)          The right and remedy to require the Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits (collectively, “Benefits”) derived or received by the
Executive as the result of any transactions constituting a breach of any of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company; and

(3)          The right to discontinue the payment of any amounts owing to the
Executive under the Agreement.

(f)           If any court determines that any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portion. In addition, if any court construes any of the
Restrictive Covenants, or any part thereof, to be unenforceable because of the
duration of such provision or the area covered thereby, such court shall have
the power to reduce the duration or area of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

Section 9.

Successors; Binding Agreement.

(a)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company  would  be required  to perform it  if no such  succession had taken
place.   As used  in this Agreement,

 

9

 


--------------------------------------------------------------------------------



 

“Company” shall mean the Company as herein defined and any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 9 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

(b)          This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts are payable
to him hereunder all such amounts unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.

Section 10.        Notice. For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when personally delivered with
receipt acknowledged or five business days after having been mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

Mr. Ralph Lauren

c/o Polo Ralph Lauren Corporation

650 Madison Avenue

New York, New York 10022

If to the Company:

Polo Ralph Lauren Corporation

625 Madison Avenue

New York, New York 10022

Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

Section 11.        Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer of the Company as
may be specifically designated by the Board. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of law principles.

Section 12.        Validity. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

10

 


--------------------------------------------------------------------------------



 

 

Section 13.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

Section 14.        Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the City of New York in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 8 of this Agreement and the Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Company’s posting any bond, and provided further that the Executive shall be
entitled to seek specific performance of his right to be paid until the date of
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

Section 15.       Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to applicable law or regulation.

Section 16.        Prior Agreements; Entire Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and, effective as of the Effective Date, shall supersede all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto (including the Prior Agreement). Prior to
the Effective Date, the Prior Agreement shall remain in full force and effect.
Notwithstanding anything to the contrary contained herein, in the event the
Executive’s employment with the Company terminates for any reason prior to the
Effective Date, this Agreement shall be null and void and of no force and
effect, and the Executive’s rights in connection with such termination shall be
governed by the terms of the Prior Agreement.

 

11

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, effective as of the Effective Date.

 

POLO RALPH LAUREN CORPORATION

 

 

By: 



    /s/ Joel L. Fleischman

 

 


    /s/ Ralph Lauren

 

Joel L. Fleischman
Chairperson of the Compensation
Committee

 

 

RALPH LAUREN

 

 

 

12

 

 

 